PER CURIAM.
In this direct criminal appeal, appellant raises two issues: (1) whether the trial court erred in instructing the jury that it could infer guilty knowledge from a defendant’s unexplained possession of recently stolen property; and (2) whether the trial court abused its discretion in admitting collateral crime evidence. We affirm as to the first issue because the argument made on appeal was not presented to the trial court, see, e.g., Citrrington v. State, 711 So.2d 218 (Fla. 5th DCA 1998); Russell v. State, 858 So.2d 356 (Fla. 1st DCA 2003) (citing Currington); and as to the second issue because we conclude the trial court did not abuse its discretion.
AFFIRMED.
BARFIELD, WEBSTER and BROWNING, JJ., concur.